In the absence of the usual data for taking an account, and after the lapse of fifteen to twenty years since the transactions of the partnership to which the account refers, it is extremely difficult to arrive at a satisfactory conclusion respecting the true state of the account. Such books of account as were kept by the parties not being accessible for the reasons set forth in the testimony, the master was obliged to proceed largely on the uncertain recollections of witnesses concerning matters which occurred many years prior to their testimony, and to reach his conclusion by reasoning from averages and inferences instead of from clearly established, definite facts and amounts. He appears to have taken a moderate and conservative view of the testimony before him in estimating the volume of the partnership business and its profits. Though we cannot resist the feeling that the amount found due to the complainant is much larger than he is probably entitled to, we cannot say that the finding is not warranted by the testimony, except that no allowance is made for the loss of four horses by death. Assuming that these horses were worth on an average one hundred and twenty-five dollars each, which we think may fairly be assumed on the testimony, there should have been deducted from the profits as ascertained, viz.: $33,500, the sum of $500.
The master evidently regarded the barn and lot standing in the name of Henry S. Smith as his individual property. We think that he was justified in so doing.
As the partnership extended only to the purchase and sale of horses, we think that the use of the horse by Sheffield Smith and the keeping of the horse during the period he was so used were matters between him and Henry S. Smith individually, and not partnership transactions, and, hence, that the master properly took no account of these items. *Page 726 
The master, though he has computed the interest on the complainant's share of the profits as ascertained by him, has neither allowed nor disallowed it, but has left the question to be determined by us. Ordinarily, interest on the balance found due to a partner at the dissolution of a partnership will be allowed from the date of the dissolution, or from such a date as would afford a reasonable opportunity to close up the partnership business; Allen v. Woonsocket Company, 13 R.I. 146; because; ordinarily such allowance is equitable; but when, as in the present instance, a complainant has allowed his claim to lie till it has become stale and antiquated and through the lapse of years the means of showing the true state of the account has been lost, such allowance may be very inequitable. In Hunt v. Smith, 3 Rich. (S.C.) Eq. 465, 520, the chancellor remarks that "in the allowance or disallowance of interest, all the circumstances are properly taken into consideration, and the character of the claims, as well as the vigilance or laches of the party insisting on the payment of interest, are always prominent features in directing the judgment of the Court. . . . It is not to be denied, that great and almost unprecedented delay took place in prosecuting the litigation. In no inconsiderable measure this was attributable to the parties; although the claims have been preserved, the demand of interest upon them seems obnoxious to many of the principles which influence the Court." And see, also, Pettus v. Clawson, 4 Rich. (S.C.) Eq. 92.
We think that the remarks of the chancellor in Hunt v.Smith, quoted above, apply with peculiar force to the present case, and that in the circumstances the allowance of interest would be grossly inequitable.
The exceptions, except so far as sustained herein, are overruled, and the master's report, as modified hereby, is affirmed.